NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0728n.06
                            Filed: October 5, 2006

                                           No. 05-4002

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff-Appellee,                       )
                                                 )   ON APPEAL FROM THE UNITED
v.                                               )   STATES DISTRICT COURT FOR THE
                                                 )   SOUTHERN DISTRICT OF OHIO
ANTOINE L. WILSON,                               )
                                                 )
       Defendant-Appellant.                      )




       Before: COOK and MCKEAGUE, Circuit Judges; and WILHOIT, District Judge.*


       PER CURIAM. Antoine Wilson challenges his convictions for possession with intent to

distribute more than fifty grams of cocaine base in violation of 21 U.S.C. § 841(a)(1), possession

with intent to distribute a measurable amount of cocaine in violation of 21 U.S.C. § 841(a)(1), and

possession of a firearm and ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

We affirm.


                                                 I




       *
        The Honorable Henry R. Wilhoit, Jr., United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 05-4002
U.S. v. Wilson


        Wilson’s arrest stemmed from an investigation of suspected drug crimes at a Cincinnati car

wash. Narcotics Agent Paul Fangman observed Rodney Bradley pull a car into the car wash and

park it in front of Wilson’s car. Holding a backpack, Wilson exited the car and nervously scanned

the area. He put the backpack in his car and scanned the area again. Fangman testified that Wilson

behaved similarly to other drug dealers Fangman had observed.


        Bradley and Wilson closely checked the area and walked into the car wash. After less than

a minute inside, Wilson nervously walked back to his car and moved the backpack to the trunk. He

drove away, and Fangman surreptitiously followed him to a housing project in Covington, Kentucky.

Fangman testified over objection that he knew drug trafficking was prevalent at that housing project.

Wilson stopped several times in Covington, driving in circles to lose anyone following him.


        While returning to Cincinnati, Wilson swerved suddenly without using his signal to exit the

freeway. Fangman, who had previously realized Wilson’s license plate lacked a validation sticker,

called for a uniformed officer to stop Wilson. That officer stopped Wilson and informed him that

he was driving without a validation sticker. Wilson told the officer he had the sticker in his car and

stuck it to the plate. He let the officer frisk him, but after that revealed nothing illegal, he refused

to consent to a search of his car. The officers called a drug-sniffing dog to the scene and, given the

traffic on the road, placed Wilson in the back of the police cruiser for his safety.


        The dog arrived fifteen minutes later and alerted the officers to Wilson’s trunk, which they

searched, finding over ninety grams of cocaine base, some powder cocaine, a digital scale, and a

                                                 -2-
No. 05-4002
U.S. v. Wilson


loaded assault rifle. The officers also found a loaded handgun in the front of the car. They arrested

Wilson, who admitted purchasing and reselling large amounts of cocaine.


        At trial, the district court denied Wilson’s motion to suppress the evidence against him as

obtained through an unlawful search. During closing argument, the prosecutor told the jurors that

they “didn’t hear anybody deny” the evidence the Government presented. After the jury found

Wilson guilty on all counts, he timely appealed his conviction.


                                                   II


        Wilson first appeals the denial of a motion to suppress the evidence found by the drug dog.

We review the district court’s legal conclusions de novo and its factual findings for clear error,

viewing the evidence in the light most likely to affirm the district court. United States v. Foster, 376
F.3d 577, 583 (6th Cir. 2004).


        Wilson does not contest that his car did not have current tags, the absence of which justified

the initial stop. Wilson rather argues that the officers violated his Fourth Amendment right to be free

from unreasonable seizure by detaining him after the initial stop. A police officer may detain a

suspect following an initial detention if he reasonably suspected criminal activity was afoot and if

“the degree of intrusion was reasonably related to the scope of the situation at hand.” See United

States v. Davis, 430 F.3d 345, 353-54 (6th Cir. 2005) (citing the two-prong test of Terry v. Ohio, 392
U.S. 1 (1968)).


                                                 -3-
No. 05-4002
U.S. v. Wilson


        Fangman reasonably suspected that Wilson had committed a drug offense. Shortly before

the stop, Fangman saw Wilson meet with a suspected drug dealer. Immediately after observing

Wilson appear to transact drug business at a car wash under surveillance for illicit drug activity,

Fangman followed Wilson to a housing project where drugs were commonly trafficked. Fangman

reasonably suspected the backpack Wilson put first in his backseat and later in the trunk contained

contraband. Combined with Wilson’s erratic driving, obvious nervousness, and attempt to elude

anyone who might have been following him, we hold that the officers’ suspicion satisfies Terry’s

first prong.


        Wilson’s fifteen-minute detention reasonably related to the scope of the stop, satisfying

Terry’s second prong. The officers placed Wilson in the police cruiser to protect him from speeding

traffic on a busy road. Wilson contends that this action escalated his detention into an arrest. We

have held that detention in a cruiser does not necessarily exceed the bounds of a Terry stop. See

Houston v. Clark County Sheriff Deputy John Does 1-5, 174 F.3d 809, 815 (6th Cir.1999). The drug

dog arrived within fifteen minutes, less than half the time it took in Davis. 430 F.3d at 354. We

hold that the officers did not violate the Fourth Amendment.


                                                 III


        Wilson next contends that the district court improperly admitted Fangman’s statement that

the Covington housing project was “an area known for drug trafficking.” We reject his contention

that the statement was hearsay because it was not offered for the truth of the matter asserted. United

                                                -4-
No. 05-4002
U.S. v. Wilson


States v. Aguwa, 123 F.3d 418, 421 (6th Cir. 1997). And because the statement conveyed knowledge

Fangman acquired from experience, it fails to rank as testimonial. The district court did not abuse

its discretion.


                                                 IV


        Wilson last claims that the prosecutor violated his Fifth Amendment right by commenting

on Wilson’s failure to testify at trial. We review de novo such claims of prosecutorial misconduct.

See United States v. Tarwater, 308 F.3d 494, 510-11 (6th Cir. 2002). If the prosecutor’s misconduct

was not flagrant and the judge cured any potential error, we will affirm a defendant’s conviction even

if the prosecutor’s comments were improper. See United States v. Carroll, 26 F.3d 1380, 1385-86

(6th Cir. 1994). We assume without deciding that the prosecutor improperly referred to Wilson’s

failure to testify.1


        To determine whether misconduct was flagrant, we consider four factors: “(1) whether the

statements tended to mislead the jury or prejudice the defendant; (2) whether the statements were

isolated or among a series of improper statements; (3) whether the statements were deliberately or

accidentally before the jury; and (4) the total strength of the evidence against the accused.” United

States v. Francis, 170 F.3d 546, 549-50 (6th Cir. 1999). Given that the judge immediately



        1
         Wilson also complains that the prosecutor improperly mentioned the “Empty Chair Defense”
and the “Smoke and Mirrors Defense” during his rebuttal argument. We find these comments within
acceptable bounds.

                                                -5-
No. 05-4002
U.S. v. Wilson


admonished the jury, we find it extremely unlikely that the prosecutor’s comments improperly led

the jury to consider the defendant’s failure to testify. While the statement may have been deliberate,

it was isolated. Finally, the police found a substantial amount of cocaine and a loaded assault rifle

in Wilson’s trunk, which convinces us of the strength of the evidence against Wilson. We find any

putative error non-flagrant.


       For non-flagrant improper conduct, we apply the three-part Bess test to determine whether

that misconduct warrants reversal. United States v. Bess, 593 F.2d 749, 753-57 (6th Cir. 1979).

Under the Bess test, we reverse a conviction for prosecutorial misconduct only if “(1) proof of

defendant’s guilt is not overwhelming, and (2) defense counsel objected, and (3) the trial court failed

to cure the error with an admonishment to the jury.” Carroll, 26 F.3d at 1385-86. The trial judge

instructed the jury in plain and simple English not to consider Wilson’s failure to testify and to use

the appropriate burden of proof. Wilson thus fails to satisfy the third element of Bess. Even if the

prosecutor’s statements were improper, they do not warrant reversal.


                                                  V


       We affirm Wilson’s conviction.




                                                 -6-